Citation Nr: 0512831	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was filed in September 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in January 2004.

In August 2004, the veteran submitted correspondence in 
support of his claim for special monthly compensation, and 
also claimed an increased disability rating for his service-
connected gastric disturbance, currently rated 30 percent 
disabling.  This claim for an increased rating is referred to 
the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board has determined that the veteran's claim 
for an increased disability rating for gastric disturbance 
which has been referred to the RO for consideration is 
inextricably intertwined with the issue of entitlement to 
special monthly compensation for aid and attendance, as the 
veteran does not presently meet the percentage requirements 
for special monthly compensation.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i); also see Holland v. Brown, 6 Vet. App. 
443, 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
As such, a remand is necessary.

Moreover, it appears that August 2004 correspondence from the 
veteran has not been reviewed by the RO in regard to his 
claim for special monthly compensation, and there is no 
indication that the veteran has waived his right to 
preliminary RO review.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The August 2004 correspondence also contains identification 
of several medical providers to include Good Shepherd 
Hospital in Longview Texas, and the following physicians:  
Dr. Mendenhall, Dr. Coppedge, Dr. Mack, Dr. Roe and Dr. 
Morton.  The RO should ensure that all current medical 
records have been obtained from these providers.

In addition to an award of special monthly compensation where 
the veteran's service-connected disabilities meet certain 
percentage requirements, increased compensation is also 
payable to veterans who, as a result of service-connected 
disabilities, are so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(1); 
38 C.F.R. § 3.350(b).  

The following criteria are accorded consideration in 
determining need for regular aid and attendance of another 
person:  (1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
(2) the frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; or 
(5) the presence of incapacity, either physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.

In this case, in February 2003, the veteran underwent an 
examination for housebound status or permanent need for 
regular aid and attendance.  Unfortunately, the examination 
report failed to provide enough information to determine 
whether the veteran's service-connected disabilities render 
him so helpless as to be in need of regular aid and 
attendance of another person.  Thus, an additional 
examination is necessary.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
consents from the veteran, the RO 
should take appropriate action to 
request all pertinent private treatment 
records from Good Shepherd Hospital and 
the following physicians:  Dr. 
Mendenhall, Dr. Coppedge, Dr. Mack, Dr. 
Roe and Dr. Morton.  

2.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected disabilities render 
him so helpless as to be in need of 
regular aid and attendance of another 
person.  The claims folder must be made 
available to the examiner for review in  
conjunction with the examination of the 
veteran.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities (gastric disturbance, 
appendectomy scar, residuals of frostbite 
of the left lower extremity and right 
lower extremity), as opposed to 
nonservice-connected disabilities, render 
him so helpless as to be in need of 
regular aid and attendance of another 
person.

3.  After completion of the above, 
unless the full benefit sought by the 
veteran is granted, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




